Citation Nr: 9934572	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  99-00 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of rheumatic fever.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. L. Tiedeman, Associate Counsel

INTRODUCTION

The appellant served on active duty from May 1953 to May 
1956.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).

A hearing was held before a Member of the Board sitting in 
St. Petersburg, Florida in August 1999.  The undersigned 
Member was designated by the Chairman of the Board to conduct 
such a hearing.  A transcript of the hearing testimony has 
been associated with the claims file.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the appellant's claim.

2.  There is no objective medical evidence of active 
rheumatic fever or any residuals of the appellant's in-
service episode of rheumatic fever, either in his joints or 
his heart.

3.  The objective clinical evidence of record revealed that 
the appellant's current musculoskeletal symptoms were not 
related to his service-connected rheumatic fever.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for residuals 
of rheumatic fever are not met at any time during the appeal 
period.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 4.41, 4.71, 
4.71a, Diagnostic Code 6309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellant's 
claim for an increased rating is "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  That is, the Board finds that the appellant 
has presented a claim which is not implausible when the 
contentions and the evidence of record are viewed in the 
light most favorable to such claim.  Generally, an allegation 
that a service-connected disability has increased in severity 
is sufficient to establish well groundedness.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 631-32 (1992).

Likewise, the Board is satisfied that all relevant facts have 
been properly and sufficiently developed, such that no 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  
The evidentiary assertions of the appellant are presumed 
credible for making this determination.  In adjudicating 
well-grounded claims, the Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to service connection has been established already and an 
increase in the disability rating is at issue, the present 
level of disability is of present concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation (see 
38 C.F.R. §§ 4.2, 4.41), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
clinical evidence of the present level of disability is the 
VA examination of May 1998.  All pertinent evidence during 
the appeal period will be considered.

The RO has currently rated the appellant's disorder under 
Diagnostic Code 6309, for rheumatic fever.  Under Diagnostic 
Code 6309, rheumatic fever, as an active disease, warrants a 
100 percent evaluation.  38 C.F.R. § 4.71a, DC 6309 (1999).  
Thereafter, residuals such as heart damage are to be rated 
under the appropriate system.  Id.  The Board concurs that 
this Diagnostic Code is applicable in the appellant's case.  
In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31.

A review of the most recent clinical evidence of record, 
which is the most probative evidence to consider in 
determining the appropriate current disability rating to be 
assigned under the holding in Francisco, supra, does not 
reflect that a compensable rating for residuals of rheumatic 
fever is warranted.

During his most recent VA examination of May 1998, the 
appellant complained of polyarthritis and joint and muscle 
pain, mostly in the knees.  Diagnostic and clinical tests at 
that time were all within normal limits, and the veteran's 
rheumatoid factor was negative.  He had a normal SED rate and 
a negative anti-nuclear antibody test.  Additionally, the 
veteran had no rheumatoid nodules.  Dr. Janer, the examining 
physician, found no evidence of either active rheumatic fever 
or any residuals thereof.

Dr. Janer further noted that the veteran's musculoskeletal 
examination was benign except for mild degenerative joint 
disease, concentrated mostly in the knees and hands 
bilaterally, and believed to be age-related.  Heberden's and 
Bouchard's nodes were also noted.  Otherwise, it was clear to 
Dr. Janer that there were no sequelae, and that the 
appellant's musculoskeletal symptoms had "nothing to do" 
with his in-service episode of rheumatic fever.  Moreover, 
the appellant's temporary polyarthritis, as well as his other 
current symptoms were not, in the physician's opinion, 
associated with the in-service rheumatic fever.

A January 1967 medical examination report also noted no 
residuals from rheumatic fever.  The examining physician 
stated that there were no objective findings that could be 
related to the multiplicity of symptoms of which the 
appellant complained.  The physician noted the possibility of 
a psychosomatic element. 

Additionally, the record is devoid of evidence of any heart 
damage related to rheumatic fever.  Indeed, at his hearing, 
the appellant testified that he no longer has pain "like he 
used to have" in his heart.  He also testified that no 
doctor has informed him that he has a valve problem or any 
other heart disorder that might be related to rheumatic 
fever.  Other evidence regarding the appellant's heart 
includes notations of heart pain in hospital reports from the 
Montgomery VAMC, dated in January 1963 and in February 1963, 
over 25 years ago.  In October 1963, the appellant was 
evaluated for possible rheumatic heart disease and other 
cardiac abnormality at the Coral Gables VAMC; all of these 
studies were negative.  The appellant was found not to have 
any heart disease, and was evaluated by the psychiatric 
department which felt that he was basically neurotic.  He was 
diagnosed with psychophysiological cardiac neurosis, 
manifested by chest pain and dypsnea.  

The Board has considered 38 C.F.R. § 3.321 which provides 
that in exceptional cases, when the evaluations provided by 
the rating schedule are found inadequate, an extraschedular 
evaluation commensurate with the average earnings capacity 
impairment due exclusively to the service-connected 
disability may be approved provided the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The findings 
in this case, however, clearly do not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The appellant testified that he has not missed 
any days from work.  Under such circumstances, the Board 
finds that the impairment resulting from the residuals of 
rheumatic fever is adequately compensated as noncompensable, 
and the provisions of 38 C.F.R. § 3.321 are inapplicable.

The Board has considered the appellant's testimony that the 
residuals of his rheumatic fever are worse than currently 
evaluated.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.  It is noted 
that the complaints of pain that are recorded are not shown 
by any competent evidence to be related to the in-service 
rheumatic fever, and that there are no compensable residuals 
of that event.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, which requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to be based upon lack 
of usefulness, and medical examiners must furnish, in 
addition to etiological, anatomical, pathological, laboratory 
and prognostic data required for ordinary medical 
classification, full description of the effects of the 
disability upon a person's ordinary activity.  This 
evaluation includes functional disability due to pain under 
the provisions of 38 C.F.R. § 4.40.  These requirements for 
the consideration of the complete medical history of the 
claimant's condition operate to protect claimants against 
adverse decisions based upon a single, incomplete or 
inaccurate report and to enable the VA to make a more precise 
evaluation of the level of disability and any changes in the 
condition.  The Board has considered these provisions, taking 
into consideration the objective findings as well as the 
subjective statements of the veteran, and finds that the 
residuals of his rheumatic fever warrant no more than a 
noncompensable evaluation.  Again, the pain complained of in 
this case is not shown to be due to the service connected 
disorder at issue.


ORDER

Entitlement to an increased (compensable) evaluation for 
residuals of rheumatic fever is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

